Citation Nr: 0817672	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  01-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right C5-6 cervical radiculopathy, including absent right 
brachial radialis and biceps reflex, due to a posterior 
cervical C5-6 right discetomy performed at Boston, 
Massachusetts VA Medical Center (VAMC) in July 1992. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disorder, claimed as anxiety and depression, due 
to posterior cervical C5-6 right discetomy performed at 
Boston, Massachusetts VAMC in July 1992. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978 and from December 1981 to April 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right C5-6 cervical 
radiculopathy, including absent right brachial radialis and 
biceps reflex and for psychiatric disorder as the result of 
surgery at the Boston, Massachusetts VAMC in July 1992.

In April 2005, the veteran testified before a Decision Review 
Officer (DRO) at the RO in Boston, Massachusetts.  A copy of 
the hearing transcript has been associated with the claims 
files. 

In April 2005 and November 2006, the Board remanded the 
veteran's claims to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 


FINDING OF FACT

The veteran did not incur additional physical or psychiatric 
disability as a consequence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault, and the proximate cause of any additional disability 
was not the result of an event that was not reasonably 
foreseeable as a result of a posterior C5-6 right cervical 
discetomy performed at the Boston, Massachusetts VAMC in July 
1992.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for right C5-6 cervical radiculopathy, 
including absent right brachial radialis and biceps reflex, 
due to VA's posterior C5-6 right cervical discetomy in July 
1992 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for psychiatric disorder due to VA's 
posterior C5-6 right cervical discectomy in July 1992 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.361.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is claiming entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for right C5-6 
cervical radiculopathy, including absent right brachial 
radialis, biceps reflex and psychiatric disorder, as the 
result of negligence or careless treatment at the VA Medical 
Center (VAMC) in Boston, Massachusetts in July 1992.  In 
February 2000, the RO received the veteran's claim for the 
aforementioned disabilities pursuant to the provisions of 
38 U.S.C.A. § 1151.  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).


       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issues on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in letters, 
dated in August 2003, December 2004 and December 2005.  The 
letters did not explicitly tell the veteran to submit all 
relevant evidence in his possession.  The letters did, 
however, tell him to let VA know of any evidence he thought 
would support his claims, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
instant service connection claims are being denied, no 
effective date(s) or rating(s) is/are being set, and the lack 
of notice as to these elements is not prejudicial.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  In Pelegrini II, the Court also held that 
VCAA notice should be given before an initial agency of 
original jurisdiction (AOJ) decision is issued on a claim. 
Pelegrini II, 18 Vet. App. at 119-120.  Although the veteran 
was provided post- adjudication notice via August 2003, 
December 2004 and December 2005 letters, any procedural 
deficiency was cured when the RO readjudicated the case in 
supplemental statement of the cases, issued in June 2006 and 
October 2007. Id.

       Duty to Assist 

Regarding VA's duty to assist the appellant with his claims 
on appeal, pertinent VA and private clinical treatment 
reports, testimony of the veteran, and statements of the 
appellant and service representative, have been associated 
with the claims files.  In addition, pursuant to the Board's 
April 2005 and November 2006 remand directives, the veteran 
was afforded VA examinations in December 2005, February 2006 
and January 2007.  The VA examiners provided opinions 
concerning the degree of additional physical disability as a 
result of fault, if any, by VA during a July 1992 surgery at 
the Boston, Massachusetts VAMC.  These opinions have been 
associated with the claims files.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  In fact, on a March 2006 "VCAA NOTICE 
RESONSE" form, the veteran indicated that he did not have 
any additional information to submit in support of his 
current appeal. 

II.  Relevant Laws and Regulations 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of 
disability or death must also be an event not reasonably 
foreseeable.  Id.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent. Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

III.  Analysis

1.  Cervical Radiculopathy, including absent right brachial 
radialis and biceps reflex

After a review of the extensive medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for right C5-6 cervical 
radiculopathy, including absent right brachial radialis and 
biceps reflex, due to right posterior C5-6 cervical disectomy 
performed at the Boston, Massachusetts VAMC in July 1992.  

In reaching the foregoing determination, the Board observes 
that both VA and private physicians have conceded that the 
veteran currently has additional physical disability, 
characterized as C5-6 cervical radiculopathy, including right 
brachial radialis and biceps reflex, as a result of the 
aforementioned surgery.  (See, January 2001 and July 2004 
reports, prepared by J. A., M. D., and February 2006 addendum 
to December 2005 VA examination report).  

Thus, the crux of the veteran's claim hinges on whether said 
additional physical disability, i.e., cervical radiculopathy, 
including absent right brachial radialis and biceps reflex, 
is the result carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault, or an 
event not reasonably foreseeable by VA in July 1992.  This 
exact question was slated to a VA examiner, pursuant to the 
Board's April 2005 and November 2006 remand directives.  The 
resulting answer, as explained below, is that there has been 
no such showing in this case.  

Indeed, while a February 2006 VA opinion is inconclusive as 
to the question of whether the veteran's additional 
disability, was caused by an event not reasonably 
foreseeable, it does contain an opinion that the evidence of 
record did not support a finding of carelessness, negligence, 
lack of proper skill or similar instance of fault by VA in 
July 1992.  Thereafter, and pursuant to the Board's November 
2006 remand directives, a different VA examiner opined, after 
he had reviewed the July 1992 VA operation report and entered 
diagnoses of residuals of right C8 and T2 radiculopathies and 
right ulnar and median neuropathy, that "it is my opinion 
that it is at least as likely as not that the additional 
disability was caused by the surgery and the surgeon could 
reasonably have foreseen such an outcome and warned the 
patient of that possibility.  If , in fact, they did not then 
the patient's present situation is directly attributable to 
their failure to inform him of that possibility."  (See, VA 
examination reports, dated in February 2006 and January 2007, 
respectively.)  

Thus, the question then becomes whether the veteran gave his 
informed consent to go ahead with the procedure in light of 
the reasonably foreseeable risks associated with the July 
1992 C5-6 right cervical discectomy.  While the veteran has 
denied that he gave informed consent, the facts support a 
finding that he in fact did provide such.  Notably, the 
record contains VA Standard Form 509, dated July 28, 1992, 
titled "INFORMED CONSENT," signed by the appellant.  A 
review of this form reflects that the veteran was openly 
advised of, and understood, the risks associated with the C5-
6 right posterior discectomy, such as "Bleeding, infection, 
recurrent herniation, nerve damage."  The attending VA 
registered nurse indicated that after the aforementioned 
risks of the C5-6 discectomy were disclosed to the veteran, 
he did not ask any questions and demonstrated a good 
understanding of his pre and post-operative care.  

There are no other opinions of record that contradict the 
findings of the VA examiners in February 2006 and January 
2007.  

Overall, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
right C5-7 cervical radiculopathy, including absent right 
brachial radialis and biceps reflex as a result of surgery 
performed by VA in July 1992.  The claim is therefore denied.

2.  Psychiatric Disorder

The veteran has also asserted a claim for compensation 
benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric 
disorder due to posterior cervical C5-6 right discotomy 
performed at Boston, Massachusetts VAMC in July 1992.  

Review of the record reveals that the psychiatric disorder is 
not related directly to the surgery, but rather, it is 
related to physical disability - including that which was 
reasonably foreseeable from the surgery.  In January 2006, a 
VA physician found the veteran to have a mood disorder that 
was directly the result of his physical disability, including 
the residuals of right C5-6 cervical radiculopathy, including 
absent right brachial radialis and bicep reflex.

The veteran's psychiatric problems have been linked by 
medical evidence to his physical disabilities.  As the chain 
connecting the psychiatric disability to the surgery is the 
physical disability, the outcome of his claim for benefits 
for the psychiatric disability rises and falls with the 
outcome for his claim for benefits for the physical 
disability.  Since compensation for the physical disability 
under the provisions of 38 U.S.C.A. § 1151 is being denied, 
(as discussed above), there remains no link between the 
psychiatric disability and the surgery.  

The award of benefits under 38 U.S.C.A. § 1151 for 
psychiatric disability due to physical disability resulting 
from surgery is also not warranted.  

Conclusion

Currently, the only other evidence of record supporting the 
veteran's claims are his own lay opinion, as indicated in 
numerous statements and in hearing testimony throughout the 
duration of the appeal. 

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, 
including the role of carelessness, negligence, lack of 
proper skill, error in judgment, similar incidence or fault, 
or event not reasonably foreseeable by VA in July 1992. 

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims for compensation under 38 U.S.C.A. § 1151 
for right C5-7 cervical radiculopathy, including absent right 
brachial radialis and biceps reflex and for psychiatric 
disorder, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's instant claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for C5-6 
cervical radiculopathy, including absent right brachial 
radialis and biceps reflex, due to a posterior C5-6 right 
cervical discetomy performed at the Boston, Massachusetts VA 
VAMC in July 1992, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disorder, due to posterior C5-6 right cervical 
discetomy performed at the Boston, Massachusetts VAMC in July 
1992, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


